UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7223


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TERRY LEMONT SMITH,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:04-cr-00339-JAB-1)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Lemont Smith, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry Lemont Smith appeals the district court’s order

denying    his   18   U.S.C.   § 3582(c)(2)   (2006)    motion.     We    have

reviewed the record and find no reversible error.               Accordingly,

we deny Smith’s motion for appointment of counsel and affirm for

the reasons stated by the district court.                United States v.

Smith, No. 1:04-cr-00339-JAB-1 (M.D.N.C. June 18, 2009).                   We

dispense    with      oral   argument   because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                        2